PER CURIAM.
Donald Devan Edwards appeals the district court’s order denying his motion for reconsideration. We have reviewed the record and the district court’s opinion and find no reversible error, as Edwards improperly invoked the Federal Rules of Civil Procedure to collaterally attack a criminal judgment. Accordingly, we affirm the district court’s denial of Edwards’ motion for reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.